Citation Nr: 0718095	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to enhanced Dependency and Indemnity 
Compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1968 to June 1972.  The veteran died in May 2002.  The 
appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and Board remand.  


FINDINGS OF FACT

1.  By a July 1996 rating decision, the RO granted service 
connection for a bipolar disorder and assigned a 100 percent 
rating, effective August 4, 1994.

2.  The veteran died on May [redacted], 2002. 

3.  The veteran was not entitled to receive compensation for 
a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death. 


CONCLUSION OF LAW

The criteria for enhanced Dependency and Indemnity 
Compensation (DIC) benefits have not been met.  38 U.S.C.A. 
§§ 1311, 5103A, 5107 (West 2002); 38 C.F.R. § 3.10 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to 
enhanced DIC, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
a post-remand readjudication of the appellant's claim, an 
April 2004 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (holding that evidence of the appellant's actual 
knowledge cures a VCAA defect).  The letter also essentially 
requested that the appellant provide any evidence in her 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

DIC shall be paid to a surviving spouse at a specific monthly 
rate.  38 U.S.C.A. § 1311(a)(1).  That rate shall be 
increased by a specific amount where at the time of death, 
the veteran was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  38 U.S.C.A. 
§ 1311(a)(2); 38 C.F.R. § 3.10(c).  In determining the period 
of a veteran's disability, only periods in which the veteran 
was married to the surviving spouse shall be considered.  
38 U.S.C.A. § 1311(a)(2).  

Entitled to receive is defined as situations where, during 
the veteran's lifetime, the claim could have been reopened 
based on clear and unmistakable error (CUE) or where 
reopening could have occurred based on new evidence 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA.  See 38 C.F.R. § 3.10; see also National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872, 876 (Fed. Cir. 2007) (NOVA 
III).  Entitled to receive does not include hypothetical 
entitlement, or reopening based on the submission of new and 
material evidence.  See NOVA III, 476 F.3d at 876.

Thus, the appellant is entitled to enhanced DIC only if she 
can demonstrate (1) the veteran was in receipt of a 100 
percent evaluation for 8 years prior to death, or (2) the 
claim could be reopened based on CUE in a prior decision, or 
(3) the claim could be reopened based on service department 
records not previously considered by VA.  

Here, the veteran was assigned a 100 percent evaluation for 
service-connected bipolar disorder, effective August 4, 1994.  
The veteran died on May [redacted], 2002.  The veteran was therefore 
not rated as totally disabled for 8 years prior to death.  In 
addition, the appellant does not assert, and the record does 
not indicate, that any service department records not 
previously considered could have reopened the claim for 
entitlement to a psychiatric disorder.  Accordingly, the only 
issue remaining for consideration is whether CUE exists in a 
prior decision.

RO decisions that are final and binding will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2006).  
The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

Here, the appellant argues that there was CUE in the November 
1972 rating decision because VA did not raise the issue of a 
psychiatric disorder on its own although complaints of 
nervousness and anxiety were present in the service medical 
records.  The appellant claims CUE in the January 1988 rating 
decision because the veteran's claim for entitlement to 
service connection for anxiety was denied without a VA 
examination.  Last, the appellant asserts CUE in the July 
1996 rating decision because the effective date should have 
been December 1, 1993, the date of VA hospitalization for a 
depressive disorder; December 10, 1993, the date that VA 
waived the veteran's life insurance premiums finding him 
totally disabled for insurance purposes; or March 15, 1992, 
the date the Social Security Administration found the veteran 
totally disabled.  

First, the Board finds that there is no CUE in the November 
1972 rating decision in which VA did not address the issue of 
entitlement to service connection for a psychiatric disorder.  
The veteran had filed a claim for entitlement to service 
connection for skin and stomach disorders, but did not file a 
claim for a psychiatric disorder.  Service medical records 
included complaints of anxiety secondary to work, 
nervousness, and a nervous stomach.  In the veteran's 
separation examination, the examiner noted the veteran 
reported nervousness since childhood which he felt had 
progressed during service.  The examiner noted inservice 
treatment with a fair resolution, no complications, and no 
sequalae.  In an October 1972 VA examination, the examiner 
noted some evidence of anxiety, but found normal psychiatric 
condition.  VA's failure to consider the issue raised is not 
CUE because first, this is not an undebatable error - there 
was no current objective evidence of record, and second, even 
if an error, it isn't clear that raising the issue would have 
manifestly changed the outcome at that time - it isn't clear 
that the RO would have granted service connection, especially 
considering the same claim was denied in a January 1988 
rating decision.  Damrel, 6 Vet. App. at 245.  

Second, the Board finds that there is no CUE in the January 
1988 rating decision in which VA denied service connection 
for anxiety without obtaining a VA examination.  As noted 
above, any alleged failure in the duty to assist does not 
constitute CUE.  Crippen, 9 Vet. App. at 424.  Third, the 
Board finds that there is no CUE in the July 1996 rating 
decision's assignment of August 4, 1994 as the effective 
date.  Here, the veteran filed an August 4, 1994 claim for 
entitlement to service connection for a psychiatric disorder.  
A November 1994 rating decision denied that claim.  The 
veteran submitted evidence within the appeal period of the 
rating decision, and based on this evidence, in July 1996, 
the RO granted service connection with an effective date of 
August 4, 1994.  The effective date for reopened claims was 
the date of the claim to reopen or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (1996).  
Accordingly, the earliest possible effective date is the date 
of the claim, August 4, 1994.  Accordingly, the effective 
date was proper and there is no CUE.  


Consequently, because the veteran was not rated as totally 
disabled by a service-connected disability for 8 years prior 
to death and because CUE was not shown in any of the prior 
rating decisions, the appellant is not entitled to enhanced 
DIC.


ORDER

Enhanced DIC compensation is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


